Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment Regarding Requirement
for Deposit of Biological Material

In the response filed on 04/27/2022, Applicant’s amended the claims to include a deposit number for Pseudomonas oleovorans (strain Poryz), although the Specification on page 4 does not recite the deposit information for the strain.  Further, in Applicant’s Remarks dated 04/27/2022, Applicant states that the deposits have been made.  Therefore, no enablement rejection under 35 USC § 112(a) has been maintained even though it is apparent that the seed of said variety is essential to the claimed invention and that the deposit is necessary for adequate enablement of the claimed invention.  
Since the application is otherwise in condition for allowance except for the needed deposit information on page 4 of the Specification and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)). 
The only outstanding issue is the lack of a deposit statement for the Poryz strain on Page 4 of the Specification.  
Under 37 CFR 1.809(c)-(d) an applicant is required to make a deposit of seeds within three months after the mailing date of the Notice of Allowance and Issue Fee Due.  The time period for making a biological deposit, and an amendment to add the depository information to the specification and claims, is no longer extendable.  See 37 CFR 1.136(c) and 1.809(c), revised in Changes to the Time Period for Making any Necessary Deposit of Biological Material, 66 Fed. Reg. 21090 (April 27, 2001), 1246 Off. Gaz. Pat. Office 104 (May 22, 2001), effective for Notices of Allowability mailed on or after May 29, 2001.  Amendments are no longer permitted to be filed after the payment of the issue fee.  See 37 CFR 1.312, revised in Changes to Application Examination and Provisional Application Practice, 65 Fed. Reg. 14865, 14869 and 14873 (March 20, 2000), 1233 Off. Gaz. Pat. Office 47, 50 and 54 (April 11, 2000), effective on May 29, 2000.  Failure to make the needed deposit of seeds of the claimed variety will result in ABANDONMENT of the application for failure to prosecute.  The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers, if they are not already present.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
                (1)  The accession number for the deposit(s);
                (2)  The date of the deposit(s);
                (3)  A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
                (4)  The name and address of the depository.  (See 37 CFR 1.809(d)).
Further, if the deposit is made under the Budapest Treaty, the statement must further include an acknowledgment that the deposit has been accepted under dais treaty.
Applicant is reminded to update the specification and claims as necessary to include the deposit information.
Rejoinder
Claims 72 and 80 are allowable. Claims 78 and 86, previously withdrawn from consideration as a result of a species election requirement, recite all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement, as set forth in the Office action mailed on 08/20/2021, is hereby withdrawn and claims 78 and 86 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Rigaut on07/27/2022.
The application has been amended as follows: 
In Claim 85, in line 1, “Claim 82” is replaced by “Claim 80”.
In Claim 86, in line 1, “Claim 82” is replaced by “Claim 80”.
In Claim 88, in line 1, “Claim 82” is replaced by “Claim 80”.
In Claim 89, in line 1, “Claim 82” is replaced by “Claim 80”.
Claims 84, 91-96 are canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The closest prior art is von Maltzahn et al. (US 20150373993 A1), but von Maltzahn et al. does not disclose, teach or in view of the teachings of the prior art otherwise render obvious the combination of endophyte strains as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662